                                          Case 4:18-cv-04614-HSG Document 40 Filed 05/21/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERFIN TECH SRL,                                 Case No. 18-cv-04614-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            HOLD DEFENDANT IN CIVIL
                                   9              v.                                        CONTEMPT AND DENYING MOTION
                                                                                            FOR ATTORNEYS’ FEES AND COSTS
                                  10     UNION PACKAGING, INC., et al.,
                                                                                            Re: Dkt. Nos. 35, 37
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Federfin Tech SRL’s motion to hold Defendant Union

                                  14   Packaging, Inc. in civil contempt, Dkt. No. 35, and motion for attorneys’ fees and costs, Dkt. No.

                                  15   37. The Court finds this matter appropriate for disposition without oral argument and the matter is

                                  16   deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court DENIES the

                                  17   motions.

                                  18     I.   BACKGROUND
                                  19          Plaintiff filed a lawsuit against Defendant on July 31, 2018, alleging claims for breach of

                                  20   contract; unjust enrichment; account stated, goods sold and delivered; violations of California’s

                                  21   Unfair Competition Law; and breach of the implied covenant of good faith and fair dealing related

                                  22   to several orders that Defendant placed from Plaintiff between January 2014 and May 2017 for

                                  23   aluminum bottle caps. See Dkt. No. 1. On September 4, 2018, Defendant filed its own

                                  24   counterclaim against Plaintiff for breach of contract; breach of implied warranty of fitness for a

                                  25   particular purpose; and negligence based on allegations that the bottle caps were defective. See

                                  26   Dkt. No. 19.

                                  27          The parties participated in private mediation, and on January 29, 2019, entered into a

                                  28   written settlement agreement. See Dkt. No. 35-1, Ex. 1 (“SA”). As part of the settlement
                                          Case 4:18-cv-04614-HSG Document 40 Filed 05/21/20 Page 2 of 6




                                   1   agreement, Defendant agreed to pay Plaintiff $150,000, to be paid in installments from January

                                   2   15, 2020, to June 15, 2021. Id. at 1–2. However, if Defendant missed any installment payment,

                                   3   then Defendant would owe $200,000 (less any prior installment payments) immediately. Id. at 2.

                                   4   Plaintiff, in turn, agreed to “use its best efforts” to file and collect a claim with its insurance for the

                                   5   defective bottle caps. Id. at 2. Any payment on the claim would be considered a credit against the

                                   6   money Defendant owed. Id. In conjunction with the settlement agreement, Defendant signed a

                                   7   promissory note for $200,000. Id. Plaintiff subsequently filed a stipulation to dismiss the case

                                   8   with prejudice on February 11, 2019. See Dkt. No. 30. Nevertheless, pursuant to the parties’

                                   9   stipulation, the Court retained jurisdiction over any action to enforce the settlement agreement.

                                  10   See Dkt. No. 31 at 2.

                                  11           Approximately a year later, Plaintiff filed a motion to enforce the settlement agreement.

                                  12   See Dkt. No. 32. Plaintiff explained that despite the terms of the settlement agreement, Defendant
Northern District of California
 United States District Court




                                  13   failed to make a single payment and thus breached the settlement agreement. Id. In support of the

                                  14   motion, Plaintiff attached email correspondence from Defendant’s counsel Wendy Rose, dated

                                  15   January 27, 2020. See Dkt. No. 32-1, Ex. 4. In response to a letter from Plaintiff claiming that

                                  16   Defendant was in default, Ms. Rose responded that Defendant “was dissolved last year and no

                                  17   longer exists.” Id. She further explained that “[t]here is deep debt” and the settlement between

                                  18   the parties in this matter “will be in line behind two ver[y] large loans that were also personally

                                  19   guaranteed.” Id. Ms. Rose stated that Defendant was thus “effectively bankrupt and not

                                  20   collectible.” Id. Following Plaintiff’s motion to enforce the settlement agreement, Defendant also

                                  21   filed a statement of non-opposition stating in a single sentence that Defendant “does not oppose

                                  22   the Motion to Enforce Settlement Agreement.” Dkt. No. 33. The Court granted the motion on

                                  23   February 27, 2020, and directed Defendant to tender payment in the amount of $200,000 to

                                  24   Plaintiff within 30 days of the date of the order. See Dkt. No. 34.

                                  25           On April 1, 2020, Plaintiff filed a motion to hold Defendant in contempt and for contempt

                                  26   sanctions. See Dkt. No. 35. Plaintiff explains that it still has neither received payment from

                                  27   Defendant nor heard further from Defendant or its counsel regarding this case. See id. at 4.

                                  28   Instead, Plaintiff attaches the same correspondence from Ms. Rose, dated January 2020, in which
                                                                                           2
                                          Case 4:18-cv-04614-HSG Document 40 Filed 05/21/20 Page 3 of 6




                                   1   she states that Defendant was dissolved the year before. See Dkt. No. 35-1, Ex. 4. Plaintiff also

                                   2   filed a motion for attorneys’ fees and costs, seeking $5,983.10 in fees and $159.18 in costs. See

                                   3   Dkt. No. 37. As of the date of this order, Defendant has not responded to either motion.

                                   4    II.   DISCUSSION
                                   5          A.    Motion for Contempt
                                   6          Plaintiff moves the Court to hold Defendant in contempt, issue a sanctions award to

                                   7   Plaintiff, and award Plaintiff its reasonable attorneys’ fees and costs for filing this contempt

                                   8   motion. See Dkt. No. 35.

                                   9          “A court has wide latitude in determining whether there has been contemptuous defiance

                                  10   of its order.” In re Crystal Palace Gambling Hall, Inc., 817 F.2d 1361, 1364 (9th Cir. 1987). A

                                  11   court may hold a party in civil contempt when the party has displayed “disobedience to a specific

                                  12   and definite court order by failure to take all reasonable steps within the party’s power to comply.”
Northern District of California
 United States District Court




                                  13   In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993). A

                                  14   party’s behavior “need not be willful” to justify a finding of civil contempt as “there is no good

                                  15   faith exception.” Id. (quotation omitted). Still, “[t]he party alleging civil contempt must

                                  16   demonstrate that the alleged contemnor violated the court’s order by clear and convincing

                                  17   evidence.” Id. (quotation omitted). If a court finds a party in contempt, it has discretion in

                                  18   deciding whether to impose sanctions. “Sanctions for civil contempt may be imposed to coerce

                                  19   obedience to a court order, or to compensate the party pursuing the contempt action for injuries

                                  20   resulting from the contemptuous behavior, or both.” General Signal Corp. v. Donallco, Inc., 787

                                  21   F.2d 1376, 1379 (9th Cir. 1986). “Compensatory awards are limited to actual losses sustained as a

                                  22   result of the contumacy.” Id. (quotations omitted).

                                  23          The Court recognizes the oddity of the case and declines to exercise its discretion to hold

                                  24   Defendant in contempt on the record before it. Unlike criminal contempt, civil contempt “seeks

                                  25   only to coerc[e] the defendant to do what a court had previously ordered him to do.” See Turner v.

                                  26   Rogers, 564 U.S. 431, 441 (2011) (quotations omitted). But the Court has little confidence that

                                  27   this objective would be well served by a contempt order in this case. Although Defendant did not

                                  28   respond to the motion, Plaintiff’s own filings in this case suggest that Defendant’s silence—and
                                                                                          3
                                          Case 4:18-cv-04614-HSG Document 40 Filed 05/21/20 Page 4 of 6




                                   1   indeed its lack of payment—is because the company “no longer exists” and was dissolved

                                   2   sometime in 2019. See Dkt. No. 35-1, Ex. 4. Although Plaintiff has repeatedly attached this

                                   3   January 2020 email from Defendant to its own filings, Plaintiff has yet to discuss its implications

                                   4   for this case and the motions pending before the Court. However, before the Court may hold a

                                   5   party in civil contempt, it must find that it “fail[ed] to take all reasonable steps within the party’s

                                   6   power to comply.” In re Dual-Deck, 10 F.3d at 695 (emphasis added). Moreover, an inability to

                                   7   comply is a complete defense to civil contempt. See United States v. Drollinger, 80 F.3d 389, 393

                                   8   (9th Cir. 1996) (“Ability to comply is the crucial inquiry, and a court should weigh all the

                                   9   evidence properly before it determines whether or not there is actually a present ability to obey.”)

                                  10   The only evidence currently before the Court suggests that since 2019 Defendant could not

                                  11   comply with the Court’s order and remains unable to pay the settlement payment as directed by

                                  12   the Court in its February 27, 2020, order. See Dkt. No. 34. The Court “will not be blind to
Northern District of California
 United States District Court




                                  13   evidence that compliance is now factually impossible. Where compliance is impossible, neither

                                  14   the moving party nor the court has any reason to proceed with the civil contempt action.” See

                                  15   United States v. Rylander, 460 U.S. 752, 757 (1983).

                                  16          The Court therefore DENIES the motion without prejudice. If Plaintiff is able to proffer

                                  17   information about why it believes Defendant was nevertheless able to comply with the Court’s

                                  18   order and can still pay the agreed upon settlement amount, the Court will consider a renewed

                                  19   motion.

                                  20          B.    Motion for Attorneys’ Fees
                                  21          Plaintiff also seeks attorneys’ fees and costs related to this lawsuit. See Dkt. No. 37.

                                  22   Plaintiff cites the parties’ settlement agreement, which states in relevant part:

                                  23
                                                      [I]n the event an action is brought by any Party hereto to enforce this
                                  24                  Agreement and/or the Promissory Note, the prevailing party shall be
                                                      entitled to reasonable attorneys’ fees and costs in addition to all other
                                  25                  relief to which that Party may be entitled.
                                  26   See SA at 6. Because Plaintiff prevailed on its earlier motion to enforce the settlement agreement,

                                  27   Plaintiff contends that it is entitled to its reasonable fees and costs “for ‘all hours reasonably spent’

                                  28
                                                                                           4
                                           Case 4:18-cv-04614-HSG Document 40 Filed 05/21/20 Page 5 of 6




                                   1   on this litigation by its counsel.”1 See Dkt. No. 37 at 7. Plaintiff seeks compensation for 25.4

                                   2   hours of attorney and paralegal time, totaling $5,983.10, as well as $159.18 for “costs incurred

                                   3   with litigating this matter following the execution of the parties’ settlement agreement.” See id.

                                   4          The Court acknowledges that Plaintiff prevailed in its motion to enforce the settlement

                                   5   agreement. See Dkt. No. 32. However, at least some of Plaintiff’s attorneys’ fees and costs cited

                                   6   in this motion appear to be for time spent throughout the litigation of this case, and not just in

                                   7   enforcing the settlement agreement. See, e.g., Dkt. No. 37 at 7 (asking for fees and costs “for ‘all

                                   8   hours reasonably spent’ on this litigation by its counsel.” (emphasis added)). The Court is not

                                   9   persuaded by Plaintiff’s expansive reading of the settlement agreement. The settlement

                                  10   agreement’s provision regarding attorneys’ fees appears limited to the “prevailing party” in actions

                                  11   “to enforce this Agreement and/or the Promissory Note.” See SA at 6. Plaintiff’s requested fees

                                  12   and costs are thus overinclusive.
Northern District of California
 United States District Court




                                  13          Plaintiff’s billing records appear to include approximately $420 incurred even before the

                                  14   date by which Defendant was to pay the first installment payment under the settlement agreement.

                                  15   See Dkt. No. 37-2, Ex. A. And Plaintiff has also included substantial time spent preparing the

                                  16   motion to hold Defendant in contempt and for contempt sanctions, which the Court has denied.

                                  17   Plaintiff, therefore, does not appear to be the “prevailing party” on that motion as contemplated by

                                  18   the settlement agreement, and Plaintiff does not otherwise explain why it should be entitled to

                                  19   attorneys’ fees spent preparing that motion. And because much of the attorneys’ time is block

                                  20   billed, the Court cannot disaggregate the entries to determine what time was spent on enforcing the

                                  21   settlement agreement.

                                  22          The Court therefore DENIES the motion without prejudice. Plaintiff may still renew its

                                  23   motion with more detailed support. Nevertheless, the Court notes that if Defendant cannot pay the

                                  24   agreed-upon settlement amount, it seems unlikely that it will be able to pay any attorneys’ fees or

                                  25

                                  26   1
                                         To the extent Plaintiff suggests that the Court has “granted [Plaintiff] the right to move the court”
                                  27   for attorneys’ fees and costs, see Dkt. No. 37 at 2, the Court clarifies that it merely set a deadline
                                       for the filing of such a motion when Plaintiff indicated its intention to file one. See Dkt. No. 32 at
                                  28   4–5. The Court did not make any substantive determinations about the merits or prudence of such
                                       a motion.
                                                                                          5
                                          Case 4:18-cv-04614-HSG Document 40 Filed 05/21/20 Page 6 of 6




                                   1   costs either.

                                   2   III.    CONCLUSION

                                   3           Accordingly, the Court DENIES WITHOUT PREJUDICE the motions in their entirety.

                                   4           IT IS SO ORDERED.

                                   5   Dated: 5/21/2020

                                   6                                             ______________________________________
                                                                                 HAYWOOD S. GILLIAM, JR.
                                   7                                             United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  6
